Title: John Adams to John Jay, 15 Jul. 1786
From: Adams, John
To: Jay, John


          
            
              Sir
            
            

              London

               July 15. 1786
            
          

          On Wednesday, the 13. the Marquis of Carmarthen, informed me, that,
            Captain Stanhope of the Mercury Man of War, to use his Lordships own Words “had received
            a Severe Rap, over the Knuckles, from the Lords of the Admiralty, for his Conduct at
            Boston.” His Lordship had "received a Letter from Lord How, accompanied with a long dull
            Letter, from Captain Stanhope which instead of being a justification of his Conduct was
            rather an Aggravation of it.” His Lordship then called in his Under Secretary of State,
              Mr Fraser, and ordered the Letter from the Admiralty to be
            brought to him, which he read to me.—I
            inform’d him, that the Lords of the Admiralty had called upon Captain Stanhope for his
            justification of his Conduct to Governor Bowdoin and had received from him the Letter,
            inclosed for the information of his Majesty, which their Lordships however thought no
            Apology. That their Lordships had accordingly, Signified to Captain Stanhope their Sensible Displeasure at his Conduct; and as the
            Mercury had been ordered home from the American Station, their Lordships would take
            Special Care, that he Should be no longer continued in that Service.
          The Secretary of State, was pleased to Say farther that he would
            Speak to Lord Sidney, concerning the affair of the Eastern Line, that Sir Guy Carleton
            might have Instructions concerning it before he went out.
          His Lordship was asked if any Appointment had been made of a
            Minister Plenipotentiary to the United States, and Answered “Not Yet.”
          With great Respect I have the Honour / to be, sir your most
            obedient / and most humble servant
          
            
              John Adams.
            
          
        